DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 	The broadest reasonable interpretation of a claim drawn to a program covers forms of non-transitory tangible media and transitory propagating signals per se.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
 	The Examiner suggests that Applicant amends the claims as follows: "A non-transitory computer readable medium containing computer instructions stored therein to function as".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 15, 16, recite “namely”, which is interpreted as merely a suggestion and therefore it is not clear what the metes and bounds of such a limitation is and is therefore indefinite.	Claims 1, 6, 15, 16, recites “with each other”.  However it is not clear what other is referring to.  Furthermore with respect to claim 6, it is not clear if each other is referring to the first sample or first data or the second sample of the second data and is therefore indefinite.	Claims 8, 10 recite “compares the clustering result of the first sample to a mapping result of the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater”.  However it is not clear how merely comparing “thereby specifies” since not all comparisons would specify such a limitation, and therefore is not clear what “compares” is actually required and is therefore indefinite. 	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (“Flow cytometry bioinformatics”) in view of Lock (US 2002/0029235 A1).
	With respect to Claim 1 O’Neill teaches	An information processing apparatus comprising (See Abstract and Fig 1): 	an information storage unit that stores a result of sensing light from cells, namely first data (See Fig 1 Component Analysis Workstation), and a result of separating the first data into a plurality of fluorescences, namely second data, in association with each other (See Page 2 Section  Data Preprocessing- Compensation); 	a clustering unit that clusters the cells into a plurality of clusters on a basis of the second data (See Page 4 Section Gating- Gating guided by dimension reduction); and 	an output unit that outputs a clustering result from the clustering unit (See Fig 3 and Fig 1 Analysis Workstation Display), 	wherein the output unit additionally outputs at least one or more of the first data and the second data about the cells included in a cluster from among the plurality of clusters (See Fig 3).	However O’Neill is silent to the language of	selected by a user	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.	With respect to Claim 2 O’Neill teaches	The information processing apparatus according to claim 1, 	wherein a dimensionality of the first data is greater than a dimensionality of the second data (See Page 2 Section  Data Preprocessing- Compensation).	With respect to Claim 3 O’Neill teaches	The information processing apparatus according to claim 1, 	wherein the first data is optical spectrum data of light from the cells (See Fig 1).	With respect to Claim 4 O’Neill teaches	The information processing apparatus according to claim 1, 	wherein the second data is output as a combination of fluorescences selected from among the plurality of fluorescences (See Page 2 Section  Data Preprocessing- Compensation).	With respect to Claim 5 O’Neill teaches	The information processing apparatus according to claim 1, 	wherein the clustering result is output as an image display (See Fig 3).	With respect to Claim 6 O’Neill teaches	The information processing apparatus according to claim 1, 	further comprising: a sample comparison unit that compares a first sample, for which the first data and the second data are stored in the information storage unit, and a second sample to each other (See Fig 3).	With respect to Claim 7 O’Neill teaches	The information processing apparatus according to claim 6, 	wherein the sample comparison unit clusters cells of the first sample into a plurality of clusters, and maps cells of the second sample onto the plurality of clusters based on the clustering result of the first sample (See Fig 3).	With respect to Claim 8 O’Neill is silent to the language of	The information processing apparatus according to claim 7, 	wherein the sample comparison unit compares the clustering result of the first sample to a mapping result of the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater, and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster.	Nevertheless Lock teaches	wherein the sample comparison unit compares the clustering result of the first sample to a mapping result of the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater (See Para[0100]), and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster (See Para[0100]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and compare the clustering result of the first sample to a mapping result of the second sample and display such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because comparing the samples would allow one to create boundaries and displaying would allow one to see the results. 	With respect to Claim 11 O’Neill teaches	The information processing apparatus according to claim 8, 	further comprising: a cell inquiry unit that inputs information related to the cells included in the cluster specified by the sample comparison unit into a database for specifying the cells. (See Abstract and  Page 8 Section Public Databases)	With respect to Claim 12 O’Neill teaches	The information processing apparatus according to claim 11, 	wherein the cell inquiry unit specifies a cell type of the cells included in the cluster on a basis of a result of inquiring the database (See page 2, left-hand column, second paragraph; page 6, right-hand column, last paragraph, line 1 - page 8, left-hand column, first paragraph, last line; page 8, left-hand column, third paragraph), and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells with the specified cell type (See Fig 3).	With respect to Claim 13 O’Neill teaches	The information processing apparatus according to claim 11, 	wherein the information related to the cells that is input into the database is generated on a basis of the second data (See Abstract and  Page 8 Section Public Databases).	With respect to Claim 14 O’Neill teaches	The information processing apparatus according to claim 13, 	wherein the information related to the cells that is input into the database is information related to an expression level of a marker molecule corresponding to each of the plurality of fluorescences (See Abstract and  Page 8 Section Public Databases).	With respect to Claim 15 O’Neill teaches	An information processing method comprising (See Abstract and Fig 1): 	storing a result of sensing light from cells, namely first data, and a result of separating the first data into a plurality of fluorescences, namely second data, in association with each other (See Page 2 Section  Data Preprocessing- Compensation); 	clustering the cells into a plurality of clusters on a basis of the second data (See Page 4 Section Gating- Gating guided by dimension reduction); and 		outputting a clustering result from the clustering unit (See Fig 3 and Fig 1 Analysis Workstation Display); and 	additionally outputting at least one or more of the first data and the second data about the cells included in a cluster from among the plurality of clusters (See Fig 3).	However O’Neill is silent to the language of	selected by a user	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.	With respect to Claim 16 O’Neill teaches	A program causing a computer to function as (See Abstract and Fig 1): 	an information storage unit that stores a result of sensing light from cells, namely first data, and a result of separating the first data into a plurality of fluorescences, namely second data, in association with each other (See Page 2 Section  Data Preprocessing- Compensation); 	a clustering unit that clusters the cells into a plurality of clusters on a basis of the second data (See Page 4 Section Gating- Gating guided by dimension reduction);; and 	an output unit that outputs a clustering result from the clustering unit (See Fig 3 and Fig 1 Analysis Workstation Display), 	wherein the output unit is made to function to additionally output at least one or more of the first data and the second data about the cells included in a cluster from among the plurality of clusters (See Fig 3).	However O’Neill is silent to the language of	selected by a user	Nevertheless Lock teaches	selected by a user (See Para[0020] The processing device is operable to provide a user with the boundary of one of the plurality clusters on the display when selected via a user input device. The processing device can also alter a boundary of a cluster in response to a user commands generated via the user input device.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and output data selected by a user such as that of Lock.	One of ordinary skill would have been motivated to modify O’Neill, because having a user select data would allow the user to make desired choices and show data of interested and would focus on the most important information.

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (“Flow cytometry bioinformatics”) in view of Lock (US 2002/0029235 A1) as applied to claim 6 above, and further in view of Meehan (US 2019/0360914 A1).
	With respect to Claim 9 O’Neill is silent to the language of	The information processing apparatus according to claim 6, 	wherein the sample comparison unit performs each of a first clustering that maps the second sample onto a plurality of clusters based on a clustering result of the first sample and a second clustering that maps the first sample onto a plurality of clusters based on a clustering result of the second sample.	Nevertheless Meehan teaches	wherein the sample comparison unit performs each of a first clustering that maps the second sample onto a plurality of clusters based on a clustering result of the first sample and a second clustering that maps the first sample onto a plurality of clusters based on a clustering result of the second sample (See Para[0011] and Fig 1A).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and perform the clustering such as that of Meehan.	One of ordinary skill would have been motivated to modify O’Neill because such a comparison would result in a clustering and produce subsets that have no further splits and would produce reliable groupings.		With respect to Claim 10 O’Neill is silent to the language of	The information processing apparatus according to claim 9, wherein in each of the first clustering and the second clustering, the sample comparison unit compares each of the clustering result and the mapping result of the first sample and the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater, and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster.	Nevertheless Meehan teaches	wherein in each of the first clustering and the second clustering, the sample comparison unit compares each of the clustering result and the mapping result of the first sample and the second sample, and thereby specifies a cluster in which an amount of change between the first sample and the second sample is a threshold value or greater (See Para[0011]), and 	the output unit additionally outputs at least one or more of the first data and the second data about the cells included in the specified cluster. (See Fig 1A, 1B, 1C)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify O’Neill and perform the clustering such as that of Meehan.	One of ordinary skill would have been motivated to modify O’Neill because such a comparison would result in a clustering and produce subsets that have no further splits and would produce reliable groupings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Orlova (US 2018/0018386 A1) teaches existing methods address the cluster matching problem in two different ways, both of which have limitations. The first way is to cluster one sample at a time and align and match the cell subsets (clusters) present in multiple samples post clustering (e.g., Pyne, S. et al. Automated high-dimensional flow cytometric data analysis. Proc. Natl Acad Sci USA. 106, 8519-8524 (2009) (hereafter “Pyne et al., Proc. Natl Acad Sci, 2009”)). This conventional approach allows fast computational implementations in low dimensions. The second type of approach (e.g., see Lee, S. et al. Modeling of inter-sample variation in flow cytometric data with the joint clustering and matching procedure. Cytometry A. 89(1), 30-43 (2016) (hereafter “Lee et al., Cytometry part A, 2016”); Cron, A. et al. Hierarchical modeling for rare event detection and cell subset alignment across flow cytometry samples. PLoS Comput Biol. 9(7), e1003130 (2013) (hereafter “Cron et al., PLoS Comput Biol, 2013”); and Dundar, M. et al. A non-parametric Bayesian model for joint cell clustering and cluster matching: identification of anomalous sample phenotypes with random effects. BMC Bioinformatics. 15, 314 (2014) (hereafter “Dundar et al., BMC Bioinformatics, 2014”)) alleviates some of these problems by creating a Hi-D template of meta-clusters (distinct biologically relevant cell types) in which all sample data are pooled, simultaneously clustered, and then matched. With these methods, multiple samples are treated as different realizations of a single underlying model reflecting the biological reality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863